DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/21/2021 has been entered. Claims 1-20 remain pending the application.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive.
Applicant argues on pages 9-12 that Behren does not disclose a command to pause but instead discloses a command to initiate higher power ultrasound scans. The Examiner respectfully disagrees. As discussed in the previous rejection and the rejection below, both the claims and Behren require the same thing. 1) using low power ultrasound, 2) a pause of the low power ultrasound, 3) using high power ultrasound, and 4) a pause of all ultrasound. The fact that the Applicant characterizes this as a command to pause and Behren characterizes this as a command initiate high power ultrasound does not change the fact that Behren discloses each limitation in the claim, including the pause of all ultrasound. While Behren does disclose embodiments where the high power ultrasound is interleaved with the lower power ultrasound, Behren also discloses pausing all ultrasound transmission after the high power ultrasound rather (Behren, Para 27; “To avoid tissue damage, the unsustainably high transmit power ends, and no or lower power pulses are transmitted. In the embodiment shown in FIG. 1, no transmit pulses are used for a time period after the unsustainably high transmit pulses, such as not transmitting for a 45 second time period.”). Therefore, paragraph 27 discloses at least one embodiment where the system goes from lower power ultrasound to high power ultrasound (Behren, Para 27; “During an initial period to time T1, the transmit power is provided at a sustainable power level, such as resulting in a temperature at or below 43° C. during continuous imaging. After time T1, the power is increased, such as by a factor of 10, for a short time, such as six seconds”), obtaining an image at high power (Behren, Para 32; “user initiation with a dedicated or other input activates unsustainably high transmit powers during standard or conventional imagining in any of various modes”) (Behren, Para 34; discussing the benefits of high power ultrasound imaging) then to pausing all ultrasound (Behren, Para 27; “To avoid tissue damage, the unsustainably high transmit power ends, and no or lower power pulses are transmitted. In the embodiment shown in FIG. 1, no transmit pulses are used for a time period after the unsustainably high transmit pulses, such as not transmitting for a 45 second time period”). Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Behren et al. (US20040102703, hereafter Behren) and Dunbar et al. (US20140018708, hereafter Dunbar).
Regarding claim 1, Behren discloses a method, comprising:
during an ultrasound scan, acquiring a series of ultrasound frames with a first transmit power (sustainable low power, zero power, or standard ultrasonic pulses) (Behren, Para 27; “FIG. 1 shows a temperature profile of transducer heating in conjunction with the transmitted intensity or power as a function of time. In-situ temperature response may be similar. During an initial period to time T1, the transmit power is provided at a sustainable power level”);
displaying the series of ultrasound frames acquired with the first transmit power (Behren, Para 47; “The display 20 comprises a CRT, monitor, LCD, flat screen or other display for displaying an ultrasound image or a sequence of ultrasound images […] Subsequent B-mode images are also generated sequentially based on standard, lower or other sustainable transmit power pulses. In other embodiments, Doppler or color flow information is provided in addition to the B-mode image and is responsive to either of the sustainable or the unsustainable transmit power pulses.”);
receiving a command to pause the ultrasound scan (Behren, Para 32; “user initiation with a dedicated or other input activates unsustainably high transmit powers during standard or conventional imagining in any of various modes”) (Behren, Para 27; describing how the transmit power is elevated after initial period T1); and
responsive to receiving the command to pause the ultrasound scan (Behren, Para 32; “user initiation with a dedicated or other input activates unsustainably high transmit powers during standard or conventional imagining in any of various modes”) (Behren, Para 27; describing how the transmit power is elevated after initial period T1),
acquiring at least one ultrasound frame with a second transmit power (unsustainably high power ultrasonic pulses) higher than the first transmit power (Behren, Para 32; “user initiation with a dedicated or other input activates unsustainably high transmit powers during standard or conventional imagining in any of various modes”) (Behren, Para 27; describing how the transmit power is elevated after initial period T1) and
resuming the ultrasound scan (Behren, Para 27; “The system then resumes imaging at the sustainable transmit power.”).
Behren arguably discloses receiving a command to resume the ultrasound scan because there is no requirement that a user issue the command the resume, only that some sort of command is used to resume, including one from the device or ultrasound sequence itself. However, in view of the arguments the Applicant issued to the previous Examiner and in the interest of compact prosecution, the following rejection is provided.
Behren does not clearly and explicitly disclose pausing transmission of ultrasonic pulses until a command to resume the ultrasound scan is received.
In an analogous ultrasound imaging field of endeavor Dunbar discloses pausing transmission of ultrasonic pulses until a command to resume the ultrasound scan is received (Dunbar, Para 37-38; “In addition, the user may pause the automatic sweeping of the scanplane position […] To restart the automated sweeping, the user selects the Sweep/Pause icon 64.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behren to include pausing transmission of ultrasonic pulses until a command to resume the ultrasound scan is received in order to allow the a user to control or monitor tissue and device parameters before resuming imaging as taught by Dunbar (Dunbar, Para 37-38 and 57-58).
The use of the techniques of receiving a command to resume ultrasound taught by Dunbar in the invention of ultrasound imaging would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of resuming ultrasound imaging; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 2, Behren as modified by Dunbar above discloses all of the limitations of claim 1 as discussed above.
Behren as modified by Dunbar above further discloses wherein the first transmit power is constrained by a thermal limit (Behren, Para 6; “Sustainable transmit power is defined as that which can be employed indefinitely for imaging. [...] Regulatory temperature limits are set so as to not cause thermal damage to the patient.”) (Behren, Para 12; “The sustainable transmit power is also limited by thermal bio-effects considerations relating to tissue heating that limit the average acoustic intensity transmitted into the body as well as the temperature of the transducer surface in contact with the patient's skin. In this case, the skin and internal tissue temperatures are equilibrium or steady state values attained due to the sustained application of ultrasound power for time periods that are larger than the time required for equilibrium conditions to be created or measured.”), and wherein the second transmit power is constrained by a mechanical limit (Behren, Para 21-23; “Power is increased by increasing the length or amplitude of the transmit waveform, pulse repetition frequency or other characteristic increasing the amount of power transmitted into a patient. [...] MI is an instantaneous value directly related to the peak rarefactional pressure. Where the mechanical index limits an increase of transmit voltage, other parameters, such as the pulse length, may be altered to increase the transmit power. Since MI is proportional inversely to the square root of the signal frequency, the transmit frequency may be increased with a simultaneous increase in voltage without exceeding the MI but providing an improved or higher resolution image.”).

Regarding claim 3, Behren as modified by Dunbar above discloses all of the limitations of claim 2 as discussed above.
Behren as modified by Dunbar above further discloses wherein the second transmit power exceeds the thermal limit (Behren, Para 24; “During a short period of unsustainable high power transmit pulses, the slow temperature reaction due to the time dependence of the transducer beating allows for improved imaging while possibly exceeding the 43° C. limit for a limited time. By returning to standard or sustainable transmit powers for a period of time, the transducer also returns to lower, sustainable temperatures.”).

Regarding claim 4, Behren as modified by Dunbar above discloses all of the limitations of claim 2 as discussed above.
Behren as modified by Dunbar above further discloses wherein acquiring the series of ultrasound frames with the first transmit power comprises, for each ultrasound frame of the series of ultrasound frames, transmitting one or more ultrasonic pulses according to a first set of transmit parameters limited by the thermal limit including one or more of a first transmit voltage (Behren, Para 12; “Sustainable transmit power is defined as that which can be employed indefinitely for imaging. The upper bound of sustainable transmit power is limited by system transmit voltage”), a first pulse repetition frequency, and a first spatial distribution of acoustic energy (Behren, Para 22; “FDA, IEC or other regulations either limit or require justification for the […] acoustic thermal index (TI) during ultrasound imaging. These regulations result in limits on the transmit voltage, pulse repetition frequency, number of cycles of a transmit waveform and the line density or spatial distribution of the acoustic energy.”).

Regarding claim 5, Behren as modified by Dunbar above discloses all of the limitations of claim 4 as discussed above.
Behren as modified by Dunbar above further discloses wherein acquiring the at least one ultrasound frame with the second transmit power comprises transmitting one or more ultrasonic pulses according to a second set of transmit parameters limited by the mechanical limit including one or more of a second transmit voltage (Behren, Para 23; “MI is an instantaneous value directly related to the peak rarefactional pressure. Where the mechanical index limits an increase of transmit voltage, other parameters, such as the pulse length, may be altered to increase the transmit power. Since MI is proportional inversely to the square root of the signal frequency, the transmit frequency may be increased with a simultaneous increase in voltage without exceeding the MI but providing an improved or higher resolution image.”).

Regarding claim 6, Behren as modified by Dunbar above discloses all of the limitations of claim 2 as discussed above.
Behren as modified by Dunbar above further discloses wherein the thermal limit comprises a thermal index (Behren, Para 12; “The sustainable transmit power is also limited by thermal bio-effects considerations relating to tissue heating that limit the average acoustic intensity transmitted into the body as well as the temperature of the transducer surface in contact with the patient's skin.”), and wherein the mechanical limit comprises a mechanical index (Behren, Para 23; “MI is an instantaneous value directly related to the peak rarefactional pressure. Where the mechanical index limits an increase of transmit voltage, other parameters, such as the pulse length, may be altered to increase the transmit power. Since MI is proportional inversely to the square root of the signal frequency, the transmit frequency may be increased with a simultaneous increase in voltage without exceeding the MI but providing an improved or higher resolution image.”).

Regarding claim 7, Behren as modified by Dunbar above discloses all of the limitations of claim 1 as discussed above.
Behren as modified by Dunbar above further discloses receiving echoes for the at least one ultrasound frame (Behren, Para 27; “To avoid tissue damage, the unsustainably high transmit power ends, and no or lower power pulses are transmitted. In the embodiment shown in FIG. 1, no transmit pulses are used for a time period after the unsustainably high transmit pulses, such as not transmitting for a 45 second time period.”).

Regarding claim 8, Behren as modified by Dunbar above discloses all of the limitations of claim 7 as discussed above.
(Behren, Para 21; “replaying the images on the display during the period of no transmissions.”).

Regarding claim 9, Behren as modified by Dunbar above discloses all of the limitations of claim 1 as discussed above.
Behren further discloses resuming the ultrasound scan, and acquiring a second series of ultrasound frames with the first transmit power (Behren, Para 27; “The system then resumes imaging at the sustainable transmit power.”).
Behren arguably discloses receiving the command to resume the ultrasound scan because there is no requirement that a user issue the command the resume, only that some sort of command is used to resume, including one from the device or ultrasound sequence itself. However, in view of the arguments the Applicant issued to the previous Examiner and in the interest of compact prosecution, the following rejection is provided.
Behren does not clearly and explicitly disclose receiving the command to resume the ultrasound scan.
In an analogous ultrasound imaging field of endeavor Dunbar discloses receiving a command to resume an ultrasound scan (Dunbar, Para 37-38; “In addition, the user may pause the automatic sweeping of the scanplane position […] To restart the automated sweeping, the user selects the Sweep/Pause icon 64.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behren as modified by Dunbar above to (Dunbar, Para 37-38 and 57-58).
The use of the techniques of receiving a command to resume ultrasound taught by Dunbar in the invention of ultrasound imaging would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of resuming ultrasound imaging; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 16, Behren discloses a system, comprising:
an ultrasound probe (Behren, Para 30; “FIG. 2 shows an ultrasound system 10 of one embodiment for improving ultrasound image quality. The system 10 includes a transmitter 12, a transducer 14”);
a user interface configured to receive input from an operator of the system (Behren, Para 30; “FIG. 2 shows an ultrasound system 10 of one embodiment for improving ultrasound image quality. The system 10 includes a […] a user interface and controller 22”);
a display device (Behren, Para 30; “FIG. 2 shows an ultrasound system 10 of one embodiment for improving ultrasound image quality. The system 10 includes a […] a display 20”); and
a processor configured with instructions in non-transitory memory (Behren, Para 31; “The user interface and controller 22 also includes one or more of processors, such as general processor, digital signal processor, application specific integrated circuit, other digital device, memory or analog device for controlling the components in the system 10 in response to input from the user”) that when executed cause the processor to:
during an ultrasound scan that includes transmission of ultrasonic pulses via the ultrasound probe, control the ultrasound probe to acquire a series of ultrasound frames with a first transmit power (sustainable low power, zero power, or standard ultrasonic pulses) (Behren, Para 27; “FIG. 1 shows a temperature profile of transducer heating in conjunction with the transmitted intensity or power as a function of time. In-situ temperature response may be similar. During an initial period to time T1, the transmit power is provided at a sustainable power level”);
display, via the display device, the series of ultrasound frames (Behren, Para 47; “The display 20 comprises a CRT, monitor, LCD, flat screen or other display for displaying an ultrasound image or a sequence of ultrasound images […] Subsequent B-mode images are also generated sequentially based on standard, lower or other sustainable transmit power pulses. In other embodiments, Doppler or color flow information is provided in addition to the B-mode image and is responsive to either of the sustainable or the unsustainable transmit power pulses.”);
receive, via the user interface, a command to pause the ultrasound scan (Behren, Para 32; “user initiation with a dedicated or other input activates unsustainably high transmit powers during standard or conventional imagining in any of various modes”) (Behren, Para 27; describing how the transmit power is elevated after initial period T1); and
control the ultrasound probe to acquire one or more ultrasound frame with a second transmit power (unsustainably high power ultrasonic pulses) higher than the first transmit power responsive to the command to pause the ultrasound scan (Behren, Para 32; “user initiation with a dedicated or other input activates unsustainably high transmit powers during standard or conventional imagining in any of various modes”) (Behren, Para 27; describing how the transmit power is elevated after initial period T1); then
Behren is interpreted as disclosing this limitation in the claim because a person having ordinary skill in the art would understand that command to initiate the high power pulses is also a command to pause the ultrasound scan since the ultrasound scan is paused while high power ultrasound pulses are emitted.
pause the ultrasound scan after acquiring at least one ultrasound frame of the one or more ultrasound frames, where pausing the ultrasound scan includes pausing the transmission of ultrasonic pulses via the ultrasound probe (Behren, Para 27; “To avoid tissue damage, the unsustainably high transmit power ends, and no or lower power pulses are transmitted. In the embodiment shown in FIG. 1, no transmit pulses are used for a time period after the unsustainably high transmit pulses, such as not transmitting for a 45 second time period.”);
display, via the display device, at least one ultrasound frame of the one or more ultrasound frames acquired with the second transmit power while the ultrasound scan is paused (Behren, Para 21; “The improved images or other data may be stored for later review, such as by persisting or replaying the images on the display during the period of no transmissions.”); and
resuming the ultrasound scan, where resuming the ultrasound scan includes resuming the transmission of ultrasonic pulses via the ultrasound probe (Behren, Para 27; “The system then resumes imaging at the sustainable transmit power.”).
Behren arguably discloses receiving a command to resume the ultrasound scan because there is no requirement that a user issue the command the resume, only that some sort of command is used to resume, including one from the device or ultrasound sequence itself. However, in view of the arguments the Applicant issued to the previous Examiner and in the interest of compact prosecution, the following rejection is provided.
Behren does not clearly and explicitly disclose resuming the ultrasound scan responsive to receiving a command to resume the ultrasound scan via the user interface.
In an analogous ultrasound imaging field of endeavor Dunbar discloses resuming an ultrasound scan responsive to receiving a command to resume the ultrasound scan via a user interface (Dunbar, Para 37-38; “In addition, the user may pause the automatic sweeping of the scanplane position […] To restart the automated sweeping, the user selects the Sweep/Pause icon 64.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behren as modified by Dunbar above to include resuming the ultrasound scan responsive to receiving a command to resume the ultrasound scan via the user interface in order to allow the a user to control or monitor (Dunbar, Para 37-38 and 57-58).
The use of the techniques of receiving a command to resume ultrasound taught by Dunbar in the invention of ultrasound imaging would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of resuming ultrasound imaging; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Regarding claim 17, Behren as modified by Dunbar above discloses all of the limitations of claim 16 as discussed above.
Behren as modified by Dunbar above further discloses wherein the first transmit power is constrained by a thermal limit of a subject being scanned (Behren, Para 6; “Sustainable transmit power is defined as that which can be employed indefinitely for imaging. [...] Regulatory temperature limits are set so as to not cause thermal damage to the patient.”) (Behren, Para 12; “The sustainable transmit power is also limited by thermal bio-effects considerations relating to tissue heating that limit the average acoustic intensity transmitted into the body as well as the temperature of the transducer surface in contact with the patient's skin. In this case, the skin and internal tissue temperatures are equilibrium or steady state values attained due to the sustained application of ultrasound power for time periods that are larger than the time required for equilibrium conditions to be created or measured.”).

Regarding claim 18, Behren as modified by Dunbar above discloses all of the limitations of claim 17 as discussed above.
Behren as modified by Dunbar above further discloses wherein the second transmit power is constrained by a mechanical limit of the subject (Behren, Para 21-23; “Power is increased by increasing the length or amplitude of the transmit waveform, pulse repetition frequency or other characteristic increasing the amount of power transmitted into a patient. [...] MI is an instantaneous value directly related to the peak rarefactional pressure. Where the mechanical index limits an increase of transmit voltage, other parameters, such as the pulse length, may be altered to increase the transmit power. Since MI is proportional inversely to the square root of the signal frequency, the transmit frequency may be increased with a simultaneous increase in voltage without exceeding the MI but providing an improved or higher resolution image.”).

Regarding claim 20, Behren as modified by Dunbar above discloses all of the limitations of claim 16 as discussed above.
Behren as modified by Dunbar above further discloses wherein the processor is further configured with instructions in the non-transitory memory that when executed cause the processor to acquire a second series of ultrasound frames with the first transmit power responsive to receiving the command to resume the ultrasound scan (Behren, Para 27; “The system then resumes imaging at the sustainable transmit power.”).
Behren arguably discloses receiving a command to resume the ultrasound scan because there is no requirement that a user issue the command the resume, only that some sort of command is used to resume, including one from the device or ultrasound sequence itself. In any case Behren as modified by Dunbar above is interpreted as disclosing this limitation in claims because Dunbar modifies Behren to have ultrasound resume in response to a user command as discussed in the rejection of claim 16.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Behren and Dunbar as applied to claim 1 and 16 above, and in further view of Zhai et al. (US20170053396, hereafter Zhai).
Regarding claim 10, Behren as modified by Dunbar above discloses all of the limitations of claim 1 as discussed above.
Behren as modified by Dunbar above does not clearly and explicitly disclose blending the at least one ultrasound frame and at least one ultrasound frame of the series of ultrasound frames into a blended ultrasound frame, and displaying the blended ultrasound frame.
In an analogous ultrasound imaging field of endeavor Zhai discloses disclose blending at least two ultrasound frames into a blended ultrasound frame, and displaying the blended ultrasound frame, wherein the blended ultrasound frame improves a consistency between the at least one ultrasound frame and the series of ultrasound frames while including increased penetration depth and improved image quality (Zhai, Para 63; “A sequence of images is generated [...] The images are generated at the same or lesser frame rate as the volume scan. Temporal blending or interpolation may be used to increase the display frame rate.”).
Zhai is interpreted as disclosing this limitation in the claim because is discloses a process similar to that described in the specification of the instant application. Specifically, paragraph 31 of the instant application states that blending two ultrasound frames results in improved the consistency between frames while still including increased penetration depth and improved image quality. Zhai is similarly blending an image frame with a previous image frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behren as modified by Dunbar above to include blending the at least one ultrasound frame and at least one ultrasound frame of the series of ultrasound frames into a blended ultrasound frame, and displaying the blended ultrasound frame in order to increase the display frame rate as taught by Zhai (Zhai, Para 63).
Behren as modified by Dunbar, Chiang, and Zhai above is interpreted as disclosing the limitations of the claim above because a person having ordinary skill in the art would be motivated to use the modifications of Zhai with any set of ultrasound frames in a temporal sequence.

Regarding claim 19, Behren as modified by Dunbar above discloses all of the limitations of claim 16 as discussed above.

In an analogous ultrasound imaging field of endeavor Zhai discloses disclose blending at least two ultrasound frames into a blended ultrasound frame, and displaying the blended ultrasound frame (Zhai, Para 63; “A sequence of images is generated [...] The images are generated at the same or lesser frame rate as the volume scan. Temporal blending or interpolation may be used to increase the display frame rate.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behren as modified by Dunbar above wherein the processor is further configured with instructions in the non-transitory memory that when executed cause the processor to generate a blended ultrasound frame by blending at least one ultrasound frame of the one or more ultrasound frames with at least one ultrasound frame of the series of ultrasound frames, and display the blended ultrasound frame while the ultrasound scan is paused in order to increase the display frame rate as taught by Zhai (Zhai, Para 63).
Behren as modified by Dunbar, Chiang, and Zhai above is interpreted as disclosing the limitations of the claim above because a person having ordinary skill in the art would be motivated to use the modifications of Zhai with any set of ultrasound frames in a temporal sequence.

Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Behren et al. (US20040102703, hereafter Behren) and Chiang et al. (US20160228091, hereafter Chiang).
Regarding claim 11, Behren discloses a method, comprising:
during an ultrasound scan, acquiring a series of ultrasound frames by transmitting ultrasonic pulses with a first transmit power (sustainable low power, zero power, or standard ultrasonic pulses) (Behren, Para 27; “FIG. 1 shows a temperature profile of transducer heating in conjunction with the transmitted intensity or power as a function of time. In-situ temperature response may be similar. During an initial period to time T1, the transmit power is provided at a sustainable power level”) limited by a thermal limit into a subject (Behren, Para 6; “Sustainable transmit power is defined as that which can be employed indefinitely for imaging. [...] Regulatory temperature limits are set so as to not cause thermal damage to the patient.”) (Behren, Para 12; “The sustainable transmit power is also limited by thermal bio-effects considerations relating to tissue heating that limit the average acoustic intensity transmitted into the body as well as the temperature of the transducer surface in contact with the patient's skin. In this case, the skin and internal tissue temperatures are equilibrium or steady state values attained due to the sustained application of ultrasound power for time periods that are larger than the time required for equilibrium conditions to be created or measured.”);
displaying the series of ultrasound frames (Behren, Para 47; “The display 20 comprises a CRT, monitor, LCD, flat screen or other display for displaying an ultrasound image or a sequence of ultrasound images […] Subsequent B-mode images are also generated sequentially based on standard, lower or other sustainable transmit power pulses. In other embodiments, Doppler or color flow information is provided in addition to the B-mode image and is responsive to either of the sustainable or the unsustainable transmit power pulses.”);
receiving a command to pause the ultrasound scan, wherein the command to pause the ultrasound scan is an indication to temporarily stop the ultrasound scan; responsive to receiving the command to pause the ultrasound scan (Behren, Para 32; “user initiation with a dedicated or other input activates unsustainably high transmit powers during standard or conventional imagining in any of various modes”) (Behren, Para 27; describing how the transmit power is elevated after initial period T1); and
acquiring a set of ultrasound frames by transmitting further ultrasonic pulses with a second transmit power (unsustainably high power ultrasonic pulses) higher than the first transmit power (Behren, Para 32; “user initiation with a dedicated or other input activates unsustainably high transmit powers during standard or conventional imagining in any of various modes”) (Behren, Para 27; describing how the transmit power is elevated after initial period T1); then
(Behren, Para 27; “To avoid tissue damage, the unsustainably high transmit power ends, and no or lower power pulses are transmitted. In the embodiment shown in FIG. 1, no transmit pulses are used for a time period after the unsustainably high transmit pulses, such as not transmitting for a 45 second time period.”); and
displaying a cine generated from the set of ultrasound frames (Behren, Para 21; “The improved images or other data may be stored for later review, such as by persisting or replaying the images on the display during the period of no transmissions.”) (Behren, Para 59; “Data responsive to the higher power transmit pulses are used to generate an image on the display 20 and/or stored in a CINE or other memory for later review or for statically generating an image display for a period of time”).
wherein pausing the ultrasound scan includes pausing the ultrasonic pulses and pausing the further ultrasonic pulses (Behren, Para 27; “To avoid tissue damage, the unsustainably high transmit power ends, and no or lower power pulses are transmitted.”), and
resuming the ultrasound scan (Behren, Para 27; “The system then resumes imaging at the sustainable transmit power.”).
Behren arguably discloses receiving a command to resume the ultrasound scan because there is no requirement that a user issue the command the resume, only that some sort of command is used to resume, including one from the device or ultrasound sequence itself. However, in view of the arguments the Applicant issued to the previous Examiner and in the interest of compact prosecution, the following rejection is provided.

.In an analogous ultrasound imaging field of endeavor Dunbar discloses wherein an ultrasound scan is paused until a command to resume the ultrasound scan is received (Dunbar, Para 37-38; “In addition, the user may pause the automatic sweeping of the scanplane position […] To restart the automated sweeping, the user selects the Sweep/Pause icon 64.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behren as modified by Dunbar above wherein the ultrasound scan is paused until a command to resume the ultrasound scan is received in order to allow the a user to control or monitor tissue and device parameters before resuming imaging as taught by Dunbar (Dunbar, Para 37-38 and 57-58).
The use of the techniques of receiving a command to resume ultrasound taught by Dunbar in the invention of ultrasound imaging would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of resuming ultrasound imaging; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Behren as modified by Dunbar above does not clearly and explicitly disclose wherein the cine comprises a video loop.
In an analogous ultrasound system field of endeavor Chiang discloses wherein a cine comprises a video loop (Chiang, Para 190; “the tool bar 1908 provides functionalities associated with an image or video display including, but not limited to [...] a save Loop button that saves a maximum allowed number of previous frames as a Cine loop [...] a playback toolbar for controlling aspects of playback of a Cine loop, and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behren as modified by Dunbar above wherein the cine comprises a video loop in order to improve diagnostic ability as taught by Chiang (Chiang, Para 268).

Regarding claim 14, Behren as modified by Dunbar and Chiang above discloses all of the limitations of claim 11 as discussed above.
Behren as modified by Dunbar and Chiang above further discloses resuming the ultrasound scan, acquiring a second series of ultrasound frames with the first transmit power (Behren, Para 27; “The system then resumes imaging at the sustainable transmit power.”), an displaying the second series of ultrasound frames (Behren, Para 47; “The display 20 comprises a CRT, monitor, LCD, flat screen or other display for displaying an ultrasound image or a sequence of ultrasound images […] Doppler or color flow information is provided in addition to the B-mode image and is responsive to either of the sustainable or the unsustainable transmit power pulses.”).
Behren arguably discloses receiving the command to resume the ultrasound scan because there is no requirement that a user issue the command the resume, only that some sort of command is used to resume, including one from the device or ultrasound sequence itself. However, in view of the arguments the Applicant issued to the previous Examiner and in the interest of compact prosecution, the following rejection is provided.
Behren does not clearly and explicitly disclose receiving the command to resume the ultrasound scan.
However, Dunbar further discloses receiving a command to resume an ultrasound scan (Dunbar, Para 37-38; “In addition, the user may pause the automatic sweeping of the scanplane position […] To restart the automated sweeping, the user selects the Sweep/Pause icon 64.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behren as modified by Dunbar and Chiang above to include receiving a command to resume the ultrasound scan in order to allow the a user to control or monitor tissue and device parameters before resuming imaging as taught by Dunbar (Dunbar, Para 37-38 and 57-58).
The use of the techniques of receiving the command to resume ultrasound taught by Dunbar in the invention of ultrasound imaging would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of resuming ultrasound imaging; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 15, Behren as modified by Dunbar and Chiang above discloses all of the limitations of claim 11 as discussed above.
(Behren, Para 12; “The sustainable transmit power is also limited by thermal bio-effects considerations relating to tissue heating that limit the average acoustic intensity transmitted into the body as well as the temperature of the transducer surface in contact with the patient's skin.”).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Behren, Dunbar, and Chiang as applied to claim 11 above, and in further view of Zhai et al. (US20170053396, hereafter Zhai).
Regarding claim 12 Behren as modified by Dunbar and Chiang above discloses all of the limitations of claim 11 as discussed above.
Behren as modified by Dunbar and Chiang above does not clearly and explicitly disclose generating the cine from the set of ultrasound frames by blending the set of ultrasound frames.
In an analogous ultrasound imaging field of endeavor Zhai discloses disclose blending a set of ultrasound frames, and displaying the blended ultrasound frames (Zhai, Para 63; “A sequence of images is generated [...] The images are generated at the same or lesser frame rate as the volume scan. Temporal blending or interpolation may be used to increase the display frame rate.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behren as modified by Dunbar and Chiang above to include generating the cine from the set of ultrasound frames by blending the (Zhai, Para 63).

Regarding claim 13, Behren as modified by Dunbar, Chiang, and Zhai above discloses all of the limitations of claim 1 as discussed above.
Behren does not clearly and explicitly disclose generating the cine from at least one ultrasound frame of the series of ultrasound frames by blending the at least one ultrasound frame with the set of ultrasound frames.
In an analogous ultrasound imaging field of endeavor Zhai discloses disclose blending a sequence of ultrasound frames, and displaying the blended ultrasound frame (Zhai, Para 63; “A sequence of images is generated [...] The images are generated at the same or lesser frame rate as the volume scan. Temporal blending or interpolation may be used to increase the display frame rate.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behren as modified by Dunbar, Chiang, and Zhai above to include generating the cine from at least one ultrasound frame of the series of ultrasound frames by blending the at least one ultrasound frame with the set of ultrasound frames in order to increase the display frame rate as taught by Zhai (Zhai, Para 63).
Behren as modified by Dunbar, Chiang, and Zhai above is interpreted as disclosing the limitations of the claim above because a person having ordinary skill in the art would be motivated to use the modifications of Zhai with any set of ultrasound frames in a temporal sequence.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                              


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793